371 F.2d 906
Louise P. HANEY, Appellee,v.John W. GARDNER, Secretary of the Department of Health,Education, and Welfare, Appellant.
No. 10814.
United States Court of Appeals Fourth Circuit.
Argued Jan. 12, 1967.Decided Jan. 13, 1967.

Harvey L. Zuckman, Atty., Dept. of Justice (J. William Doolittle, Acting Asst. Atty. Gen., and Alan S. Rosenthal, Atty., Dept. of Justice, and John C. Williams, U.S. Atty., on brief), for appellant.
John D. Long, III, Union, S.C.  (Long & Long, Union, S.C., on brief), for appellee.
Before SOBELOFF and BOREMAN, Circuit Judges, and KAUFMAN, District Judge.
PER CURIAM.


1
In this Social Security case the Secretary of Health, Education, and Welfare denied benefits to the claimant.  On review, the District Court reversed the secretary's decision and ordered judgment in favor of the claimant.  Careful examination of the record satisfies us that the District Court's action was correct.  It is therefore


2
Affirmed.